Case 1:16-mc-00125-JMF Document 184-4 Filed 10/19/18 Page 1 of 5




            EXHIBIT D
        Case 1:16-mc-00125-JMF Document 184-4 Filed 10/19/18 Page 2 of 5


République et canton de Genève
POUVOIR JUDICIAIRE
Tribunal civil




                          PROCES-VERBAL DE L'AUDIENCE
                                DE CONCILIATION
                                      C/27203/2017-15-C




                              AUDIENCE DU 11 AVRIL 2018

Par-devant le Tribunal siégeant à Genève composé de :

Monsieur David ROBERT,juge; Monsieur Arnaud VALVASON, greffier.




Entre    Monsieur BOUVIER Yves, partie demanderesse comparant par Me BITTON David, avocat
         Me KLEIN Yves, avocat
         MEI INVEST LIMITED, partie demanderesse comparant par Me BITTON David, avocat Me
         KLEIN Yves, avocat
         ARROW FINE ART LLC, partie demanderesse comparant par Me BITTON David, avocat
         Me KLEIN Yves, avocat
         KINSRIDE FINANCE LTD, partie demanderesse comparant par Me BITTON David, avocat
         Me KLEIN Yves, avocat
         THE EAGLE OVERSEAS CO LTD, partie demanderesse comparant par Me BITTON David,
         avocat Me KLEIN Yves, avocat
         ART FAMILY PTE LTD, partie demanderesse comparant par Me BITTON David, avocat Me
         KLEIN Yves, avocat
         BLANCAFLOR INVESTMENTS LTD, partie demanderesse comparant par Me BITTON
         David, avocat Me KLEIN Yves, avocat
         SOTHEBY'S SA, SUCCURSALE DE GENÈVE, partie demanderesse comparant par Me
         CONRAD HARI Aurélie, avocate Me LEMBO Saverio, avocat
         SOTHEBY'S, partie demanderesse comparant par Me CONRAD HARI Aurélie, avocate Me
         LEMBO Saverio, avocat
         SOTHEBY'S INC, partie demanderesse comparant par Me CONRAD HARI Aurélie, avocate
         Me LEMBO Saverio, avocat
         SOTHEBY'S KUNSTAUKTIONEN GESELLSCHAFT MBH, partie demanderesse comparant
         par Me CONRAD HARI Aurélie, avocate Me LEMBO Saverio, avocat
         Monsieur VALETTE Samuel, partie demanderesse comparant par Me CONRAD HARI
         Aurélie, avocate Me LEMBO Saverio, avocat

Et       Monsieur RYBOLOVLEV Dmitriy, partie défenderesse comparant par Me MACALUSO Alain,
         avocat Me LOMBARDINI Carlo, avocat
         Madame RYBOLOVLEVA Elena, partie défenderesse comparant par Me SCHUMACHER
         Caroline, avocate
         Madame RYBOLOVLEVA Ekaterina, partie défenderesse comparant par Me MACALUSO
         Alain, avocat Me LOMBARDINI Carlo, avocat
         XITRANS FINANCE LTD, partie défenderesse comparant par Me MACALUSO Alain, avocat
         Me LOMBARDINI Carlo, avocat
         ACCENT DELIGHT INTERNATIONAL LTD, partie défenderesse comparant par Me
         MACALUSO Alain, avocat Me LOMBARDINI Carlo, avocat


                                                   1/3

                                            C/27203/2017-15-C
       Case 1:16-mc-00125-JMF Document 184-4 Filed 10/19/18 Page 3 of 5
         BOLTON TRUSTEES LIMITED, partie défenderesse comparant par Me MACALUSO Alain,
         avocat Me LOMBARDINI Carlo, avocat
         MERCO TRUSTEES LIMITED, partie défenderesse comparant par Me MACALUSO Alain,
         avocat Me LOMBARDINI Carlo, avocat
         MONTRAGO TRUSTEES LIMITED, partie défenderesse comparant par Me MACALUSO
         Alain, avocat Me LOMBARDINI Carlo, avocat




Monsieur BOUVIER Yves est représenté par Me BITTON David, avocat.

MEI INVEST LIMITED est représentée par Me BITTON David, avocat.

ARROW FINE ART LLC est représentée par Me BITTON David, avocat.

KINSRIDE FINANCE LTD est représentée par Me BITTON David, avocat.

THE EAGLE OVERSEAS CO LTD est représentée par Me BITTON David.

ART FAMILY PTE LTD est représentée par Me BITTON David, avocat.

BLANCAFLOR INVESTMENTS LTD est représentée par Me BITTON David, avocat.

SOTHEBY'S SA, SUCCURSALE DE GENÈVE est représentée par Monsieur LORD Clive, assisté de
de Me LEMBO Saverio, avocat, accompagné de Me CONRAD-HARI Aurélie, avocate.

SOTHEBY'S est représentée par Me LEMBO Saverio, avocat, accompagné de Me CONRAD-HARI
Aurélie, avocate.

SOTHEBY'S INC est représentée par Me LEMBO Saverio, avocat, accompagné de Me CONRAD-
HARI Aurélie, avocate.

SOTHEBY'S KUNSTAUKTIONEN GESELLSCHAFT MBH est représentée par Me LEMBO Saverio,
avocat, accompagné de Me CONRAD-HARI Aurélie, avocate.

Monsieur VALETTE Samuel est représenté par Me LEMBO Saverio, avocat, accompagné de Me
CONRAD-HARI Aurélie, avocate.

Monsieur RYBOLOVLEV Dmitriy est représenté par Me MACALUSO Alain, avocat, et Me
LOMBARDINI Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.

Madame RYBOLOVLEVA Elena est présente et assistée par Me SCHUMACHER Caroline, avocate.

Madame RYBOLOVLEVA Ekaterina est représentée par Me MACALUSO Alain, avocat, et Me
LOMBARDINI Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.

XITRANS FINANCE LTD est représentée par Me MACALUSO Alain, avocat, et Me LOMBARDINI
Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.

ACCENT DELIGHT INTERNATIONAL LTD est représentée par Me MACALUSO Alain, avocat, et Me
LOMBARDINI Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.

BOLTON TRUSTEES LIMITED est représentée par Me MACALUSO Alain, avocat, et Me
LOMBARDINI Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.

MERCO TRUSTEES LIMITED est représentée par Me MACALUSO Alain, avocat, et Me
LOMBARDINI Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.

MONTRAGO TRUSTEES LIMITED est représentée par Me MACALUSO Alain, avocat, et Me
LOMBARDINI Carlo, avocat, accompagnés de Me PALAZZO Charlotte, avocate.




                                                2/3

                                         C/27203/2017-15-C
        Case 1:16-mc-00125-JMF Document 184-4 Filed 10/19/18 Page 4 of 5
McSCHUMACHER:

Ma mandante reconnaît que les demandeurs n'ont aucun responsabilité ni dette d'aucune sorte à son
égard. Cette reconnaissance ne porte aucune admission de la part de ma mandante des
développements en faits en droit exposés dans la requête. Cette reconnaissance intervient également
sans préjudice des rapports liant ou non les autres parties à la procédure.

Les parties :

Nous ne parvenons pas à un accord.

Sur quoi, le Tribunal délivre l'autorisation de procéder.




Le présent procès-verbal est communiqué pour notification par le greffe à l'issue de l'audience.




                                                     3/3

                                               C/27203/2017.15-C
Case 1:16-mc-00125-JMF Document 184-4 Filed 10/19/18 Page 5 of 5
